Exhibit 99.2 POSTMEDIA NETWORK CANADA CORP. MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE YEARS ENDED AUGUST 31, 2014, 2 Issued: October 24, 2014 1 OCTOBER 24, 2014 MANAGEMENT’S DISCUSSION AND ANALYSIS This management’s discussion and analysis of financial condition and results of operations of Postmedia Network Canada Corp. and its subsidiary Postmedia Network Inc. (collectively, “we”, “our”, “us”, or “Postmedia”) should be read in conjunction with the annual audited consolidated financial statements and related notes of Postmedia for the years ended August 31, 2014, 2013 and 2012. The audited consolidated financial statements of Postmedia for the years ended August 31, 2014, 2013, and 2012 are available on SEDAR at www.sedar.comand on the EDGAR system maintained by the U.S. Securities and Exchange Commission atwww.sec.gov. This discussion contains statements that are not historical facts and are forward-looking statements.These statements are subject to a number of risks described in the section entitled “Risk Factors”.Risks and uncertainties may cause actual results to differ materially from those contained in such forward-looking statements.Such statements reflect management’s current views and are based on certain assumptions.They are only estimates of future developments, and actual developments may differ materially from these statements due to a number of factors.Investors are cautioned not to place undue reliance on such forward-looking statements.No forward-looking statement is a guarantee of future results.We have tried, where possible, to identify such statements by using words such as “believe”, “expect”, “estimate”, “anticipate”, “will”, “could” and similar expressions in connection with any discussion of future operating or financial performance.Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements or information, whether written or oral, that may be as a result of new information, future events or otherwise. All amounts are expressed in Canadian dollars unless otherwise noted. The audited consolidated financial statements of Postmedia for the years ended August 31, 2014, 2013 and 2012 have been prepared in accordance with International Financial Reporting Standards (“IFRS”). This management’s discussion and analysis is dated October 24, 2014 and does not reflect changes or information subsequent to this date.Additional information in respect of Postmedia is available on SEDAR at www.sedar.com and EDGAR atwww.sec.gov. 2 Additional IFRS Measures We use operating income before depreciation, amortization, impairment and restructuring, as presented in the audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012 and described in note 3 thereto, to assist in assessing our financial performance.Management and the Board of Directors of Postmedia use this measure to evaluate consolidated operating results and to assess Postmedia’s ability to incur and service debt.In addition, this measure is used to make operating decisions as it is an indicator of how much cash is being generated by Postmedia and assists in determining the need for additional cost reductions, evaluation of personnel and resource allocation decisions.Operating income before depreciation, amortization, impairment and restructuring is referred to as an additional IFRS measure and may not be comparable to similar measures presented by other companies. Overview and Background We are the largest publisher by circulation of paid English-language daily newspapers in Canada, according to Newspapers Canada’s 2013 Circulation Data Report. We have the highest weekly print readership of paid English-language daily newspapers in Canada, based on the NADbank 2013 survey data.Our business consists of news and information gathering and dissemination operations, with products offered in major Canadian markets and a number of regional and local markets in Canada through a variety of print, web, tablet and smartphone platforms. The combination of these distribution platforms provides readers with a variety of mediums through which to access and interact with our content. The breadth of our reach and the diversity of our content enable advertisers to reach their target audiences on a local, regional or national scale through the convenience of a single provider. For financial reporting purposes we have one operating segment, the Newspaper segment, which publishes daily and non-daily newspapers and operates digital media and online assets including the canada.com website, each newspaper’s online website and Infomart, our media monitoring service. Recent Developments In August 2013, we outsourced the production of the Edmonton Journal and entered into a print outsourcing agreement for the production of the Calgary Herald, which began in November 2013.In addition, in November 2013 and May 2014, we committed to third party outsourcing contracts for the production of our Vancouver newspapers, which includes both The Vancouver Sun and The Province, and the Montreal Gazette, respectively.The print outsourcing agreement for the production of the Vancouver newspapers is expected to commence in February 2015.In July 2014, we reached an agreement with the union representing the employees impacted by the Vancouver newspapers outsourcing and made a payment of $17.5 million in trust to fund the restructuring payments.In addition, all conditions were waived related to an agreement to sell the Vancouver newspapers production facility for gross proceeds of $17.5 million with an expected closing of June 30, 2015.The print outsourcing agreement for the production of the Montreal Gazette began in August, 2014 and subsequent to August 31, 2014, all conditions were waived related to an agreement to sell the Montreal Gazette production facility for gross proceeds of $12.5 million which is expected to close on October 31, 2014.We have also reached a conditional agreement for the sale of the Calgary Herald facility.The net proceeds from the sale of the Montreal Gazette production facility and the potential sale of the Calgary Heraldfacility will be used to reduce the amount of the Rights Offering, as defined below.The net proceeds from the sale of the Vancouver newspapers production facility will be used to make an offer to redeem an equal amount of our 8.25% Senior Secured Notes due 2017 (“First-Lien Notes”). 3 On October 6, 2014, we entered into a definitive agreement (the “Purchase Agreement”) with Quebecor Media Inc. (“QMI”) to purchase Sun Media Corporation’s 175 English language newspapers, specialty publications and digital properties (“Sun Media”) for cash consideration of approximately $316 million, less a $10 million adjustment primarily related to certain real estate properties to be disposed of by Sun Media prior to closing, and other customary adjustments to be determined subsequent to closing (the “Sun Acquisition”). We have not completed the valuation of assets acquired and liabilities assumed. We will finance the Sun Acquisition through a combination of debt and equity. The debt financing will be provided through the issuance of an additional $140 million principal amount of First-Lien Notes to an existing Noteholder. We have entered into a subscription agreement with this existing Noteholder in which it has agreed to purchase subscription receipts representing the entire amount of the additional First-Lien Notes. The subscription receipts will bear interest at the same rate as the First-Lien Notes and will automatically be exchanged for the additional First-Lien Notes on completion of the Sun Acquisition, for no additional consideration.See “Risk Factors – Risks Relating to the Sun Acquisition and Related Financings.” We intend to raise the balance of the funds required for the Sun Acquisition by way of a rights offering of subscription receipts (the “Rights Offering”) for gross proceeds of $186 million less net proceeds from real estate sales of up to $50 million, to the extent available, prior to the launch of the Rights Offering. Postmedia has entered into a standby purchase agreement with its largest shareholder, GoldenTree Asset Management LP (“GoldenTree”), pursuant to which GoldenTree has agreed to take up any subscription receipts not otherwise subscribed for under the Rights Offering. In connection with its backstop of the rights offering, GoldenTree will enter into a voting restriction agreement with Postmedia that will limit the number of votes that GoldenTree will be entitled to cast at any meeting of Postmedia’s shareholders to 33 1/3%, less one share, of the total number of outstanding voting rights in respect of all of the issued and outstanding shares at such time, regardless of how many shares GoldenTree owns at such time.The Rights Offering will be subject to regulatory approval.Under the terms of the Rights Offering, Postmedia Network Canada Corp.’s shareholders as of a record date, which is yet to be determined, will receive rights to subscribe for our subscription receipts. Each subscription receipt will be automatically exchanged for one Class NC variable voting share (“Variable Voting Share”) on completion of the Sun Acquisition, without additional consideration. The subscription price under the Rights Offering will be not more than $1.10 and at a significant discount to the market price of the Variable Voting Shares at the time the Rights Offering. See “Risk Factors – Risks Relating to the Sun Acquisition and Related Financings.” On October 16, 2014 we entered into a new senior secured asset-based revolving credit facility (the “New ABL Facility”) for an aggregate amount of up to $20.0 million. The New ABL Facility will replace our ABL Facility that matured on July 13, 2014. The New ABL Facility will mature one year from the closing date and will be secured on a first-priority basis by accounts receivable, cash and inventory of Postmedia and on a third priority basis by the First-Lien Notes collateral (note 24). Subsequent to August 31, 2014, we received certification from the Ontario Digital Media Corporation that digital media tax credits totaling a cash claim of $17.3 million for the year ended August 31, 2012 were eligible to be claimed. We intend to refile the tax return for the year ended August 31, 2012 to reflect such claim and will be subject to audit by the Canada Revenue Agency. The digital media tax credits are subject to estimation uncertainty and have not been recorded in the consolidated statement of financial position as at August 31, 2014.We will record the digital media tax credits as a recovery in the statement of operations when there is reasonable assurance that we have complied with the conditions attached to the claim. 4 For the years ended August 31, (revised) (1) (revised) (1) Revenue Net loss from continuing operations ) ) ) Net loss per share from continuing operations Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Net loss attributible to equity holders of the Company ) ) ) Net loss per share attributible to equity holders of the Company Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) Total assets Total long-term financial liabilities (1)See “Other Factors – Changes in accounting policies”. Key Factors Affecting Operating Results Revenue is earned primarily from advertising, circulation and digital sources. Print advertising revenue is a function of the volume, or linage, of advertising sold and rates charged. Print circulation revenue is derived from home-delivery subscriptions for newspapers, including All Access subscriptions (across the four platforms of print, web, tablet and smartphone), single copy sales at retail outlets and vending machines and is a function of the number of newspapers sold and the price per copy. Digital revenue consists of revenue from national and local display advertising on our newspaper and other websites, including canada.com, revenue from e-Papers and Digital Access subscriptions, as well as subscription revenue generated through Infomart, our media monitoring service. Print advertising revenue was $74.2 million for the three months ended August 31, 2014, representing 50.5% of total revenue.The following chart summarizes our print advertising revenue by category for the three months ended August 31, 2014 ($ in millions): 5 Print advertising revenue was $375.5 million for the year ended August 31, 2014, representing 55.7% of total revenue.The following chart summarizes our print advertising revenue by category for the year ended August 31, 2014 ($ in millions): Print advertising is influenced by both the overall strength of the economy and significant structural changes in the newspaper industry and media in general.The continuing shift in advertising dollars from print advertising to advertising in other formats, particularly online and other digital platforms including search and social media websites, combined with periods of economic uncertainty have resulted in significant declines in print advertising.This shift is expected to continue and appears to be permanent.We anticipate the print advertising market to remain challenging and expect current trends to continue into fiscal 2015.During the three months and year ended August 31, 2014, we experienced print advertising revenue declines of 21.0% and 15.7%, respectively, as compared to the same periods in the prior year.The decline in print advertising revenue in the three months and year ended August 31, 2014 relates to weakness in all major advertising categories including classified, retail and national. Print circulation revenue was $48.0 million and $194.2 million for the three months and year ended August 31, 2014, representing 32.7% and 28.8% of total revenue for such periods, respectively.Declines in circulation volumes have been experienced over the last few years and this trend continued in the three months and year ended August 31, 2014 however volume declines have been offset by price increases. During the three months and year ended August 31, 2014, we experienced circulation revenue declines of 2.7% and 0.9%, respectively, as compared to the same period in the prior year.We expect print circulation revenue to remain stable in fiscal 2015. Digital revenue was $20.3 million and $88.0 million for the three months and year ended August 31, 2014, representing 13.8% and 13.1% of total revenue for such periods, respectively.Digital revenues decreased 5.3% and 3.9% in the three months and year ended August 31, 2014, respectively, as compared to the same periods in the prior year.The decreases are as a result of decreases in local and national digital advertising revenue and digital classified revenue.We continue to believe digital revenue represents a future growth opportunity for Postmedia and as a result we are focused on various new products and initiatives in this area. 6 Our principal expenses consist of compensation, newsprint, distribution, and production.These comprised 47.7%, 5.1%, 18.9% and 7.2%, respectively, of total operating expenses excluding depreciation, amortization and restructuring for the three months ended August 31, 2014 and 49.8%, 5.4%, 18.0% and 6.7%, respectively, of total operating expenses excluding depreciation, amortization and restructuring for the year ended August 31, 2014.We experienced declines in compensation, newsprint and distribution expenses of 15.2%, 24.2% and 3.9%, respectively, and an increase in production expenses of 44.93% in the three months ended August 31, 2014. We experienced declines in compensation, newsprint and distribution expenses of 12.5%, 24.8% and 5.7%, respectively, and an increase in production expenses of 33.3% in the year ended August 31, 2014, as compared to the same periods in the prior year. We are in the process of implementing a three year business transformation program which was announced in July 2012 (“Transformation Program”) that will focus on the development of our digital products and is targeted to result in operating cost savings of 15% to 20%.During the three months ended August 31, 2014 as part of our Transformation Program we implemented initiatives which are expected to result in an additional $3 million of net annualized cost savings.In total, we have implemented net annualized cost savings of approximately $109 million, or 16% of operating costs, since the Transformation Program was announced. The net annualized costs savings primarily relate to decreases in compensation expenses partially offset by increases in production expenses as a result of outsourced newspaper production described earlier in “Recent Developments”. Our operating results are affected by variations in the cost and availability of newsprint.Newsprint is the principal raw material used in the production of our daily newspapers and other print publications.It is a commodity that is generally subject to price volatility.We take advantage of the purchasing power that comes with the large volume of newsprint we purchase, as well as our proximity to paper mills across Canada, to minimize our total newsprint expense.Changes in newsprint prices can significantly affect our operating results.A $50 per tonne increase or decrease in the price of newsprint would be expected to affect our newsprint expense by approximately $2.6 million on an annualized basis.We don’t expect a material change in newsprint prices in fiscal 2015. Our distribution is primarily outsourced to third party suppliers.The key drivers of our distribution expenses are fuel costs and circulation and insert volumes.Our distribution expenses have decreased during the three months and year ended August 31, 2014 primarily as a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Our production costs include the costs related to outsourced production of our newspapers as well as ink and other production supplies.Our production expenses have increased during the three months and year ended August 31, 2014 primarily as a result of the outsourcing of production of certain newspapers as described earlier in “Recent Developments”.We expect production costs to increase in fiscal 2015 as a result of the outsourcing of the Montreal Gazette and our Vancouver newspapers. Other Factors Seasonality Revenue has experienced, and is expected to continue to experience, significant seasonality due to seasonal advertising patterns and seasonal influences on media consumption habits.Typically, our advertising revenue is highest in the first and third fiscal quarters, while expenses are relatively constant throughout the fiscal year.These seasonal variations may lead to increased borrowing needs at certain points within the fiscal year. 7 Critical accounting estimates The preparation of financial statements in accordance with IFRS requires management to make estimates, assumptions and judgements that affect the reported amounts of assets and liabilities, related amounts of revenues and expenses, and disclosure of contingent assets and liabilities.Although these estimates, assumptions and judgements are based upon management’s best knowledge of the amount, event or actions; actual results could differ from those estimates, assumptions and judgements. We have identified the following significant areas that require management to use estimates, assumptions and judgements.These accounting estimates, assumptions and judgements are considered critical as changes in such estimates, assumptions and judgements have the potential to materially impact the audited consolidated financial statements.For a summary of our significant accounting policies please refer to note 2 of our audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012. The following significant areas require management to use assumptions and to make estimates: Impairment of goodwill and indefinite life intangible assets We test goodwill and indefinite life intangible assets for impairment annually, or more frequently if there are indicators that an impairment may have arisen.In testing for impairment, assets, including indefinite life intangible assets, are grouped into a cash generating unit ("CGU" or "CGUs") which represent the lowest level for which there are separately identifiable cash inflows.For the purpose of goodwill impairment testing, goodwill is allocated to each CGU (or group of CGUs) based on the level at which management monitors goodwill, however not higher than an operating segment. Accordingly, management has allocated its goodwill to its single operating segment, the Newspaper operating segment, which is at the entity level, and the level at which goodwill is monitored, herein referred to as the Goodwill CGU.The recoverable amount of each CGU or group of CGUs is based on the higher of value in use and fair value less cost to sell calculations.We have computed the fair value less cost to sell of the Goodwill CGU and each individual CGU using a discounted cash flow model that requires market participant assumptions about future cash flows and discount rates. The future cash flows are based on management’s best estimate considering historical and expected operating plans, current strategies, economic conditions and the general outlook for the industry and markets in which we operate.The discounted cash flow calculations use cash flow projections which are based upon financial forecasts prepared by management covering a three year period.Cash flows after the three year period are extrapolated using industry growth rates.Refer to note 4 of our audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012 for more details about the methods and assumptions used in estimating the recoverable amount. 8 Employee future benefits The cost of defined benefit pension benefit plans, post-retirement benefit plans and other long-term employee benefit plans and the present value of the defined benefit obligation are determined using actuarial valuations. An actuarial valuation involves making various assumptions including the discount rate to measure the net defined benefit obligation and mortality rates, among others.Due to the complexity of the actuarial valuations and the long-term nature of employee future benefits, the corresponding obligation is highly sensitive to changes in assumptions. Discount rates are reviewed at each reporting date and corresponding adjustments to the net defined benefit obligation are recognized in other comprehensive income and deficit.A change in the discount rate used in the valuation of net defined benefit obligations, affects the reported funded status of our plans as well as the net benefit cost in subsequent fiscal years.As at August 31, 2014 a 50 basis-point decrease in the discount rate would increase our defined benefit obligations by $43.1 million and a 50 basis-point increase in the discount rate would decrease our defined benefit obligations by $38.9 million.Discount rates and the expected return on plan assets compared to the actual return on plan assets are reviewed at each reporting date and corresponding adjustments are recognized in other comprehensive income and deficit.In addition, during the year ended August 31, 2014, the Canadian Institute of Actuaries issued new mortality tables for use in the valuation of Canadian pension and benefit plans.As a result, during the year ended August 31, 2014, we modified the mortality tables used to value the defined benefit pension benefit and post-retirement benefit obligations which resulted in an actuarial loss of $15.6 million recorded in other comprehensive income.The change in the mortality rate assumptions is expected to result in increased funding valuation obligations as well as increased defined benefit plan expense in future years.Refer to note 13 of our audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012 for more details about the methods and assumptions used in estimating the cost of our defined benefit pension benefit plans, post-retirement benefit plans and other long-term employee benefit plans. The following area requires management to use significant judgements apart from those involving estimates: Determination of useful lives for the depreciation and amortization of assets with finite lives For each class of assets with finite lives, management has to determine over which period we will consume the assets future economic benefits.The determination of such periods and if necessary, the subsequent revision of such periods, involves judgement and has an impact on the depreciation and amortization recorded in the consolidated statements of operations. We take into account industry trends and industry specific factors, including changing technologies and expectations for the in-service period of assets when determining their respective useful lives. Changes in accounting policies We have adopted the following new and amended standards effective September 1, 2013.The comparative audited consolidated financial statements have been revised as applicable to reflect the adopted standards as described below. (i) IFRS 10 – Consolidated Financial Statements IFRS 10 – Consolidated Financial Statements replaces SIC-12 Consolidation – Special Purpose Entities and parts of IAS 27 – Consolidated and Separate Financial Statements and introduces a new definition of control that is intended to provide more consistent guidance in the determination of whether control exists and whether or not an entity should be included within the consolidated financial statements.The adoption of this standard did not have an impact on our consolidated financial statements. 9 (ii) IFRS 13 – Fair Value Measurement IFRS 13 – Fair Value Measurement establishes a single source of guidance for fair value measurement across all IFRS standards.IFRS 13 defines fair value, provides guidance on measurement and introduces certain disclosure requirements.We adopted IFRS 13 on September 1, 2013 on a prospective basis.The adoption of IFRS 13 did not result in any measurement adjustments or changes to the valuation techniques used.We have included the required disclosures in note 18 of our audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012. (iii) IAS 19 – Employee Benefits (Amended) IAS 19 – Employee Benefits (Amended) includes a number of changes related to the recognition and measurement of defined benefit employee benefit plans and termination benefits. The amendments introduce a net interest approach that replaces the expected return on plan assets and interest costs on the defined benefit obligation with a single net interest component which will be determined based on the application of the discount rate on the net defined benefit obligation.As a result the discount rate previously used to calculate the interest costs on plan obligations is now also being used to calculate the expected return on plan assets.The amendments also require the recognition of all past service costs in profit or loss when the employee benefit plan is amended.We adopted IAS 19 on September 1, 2013 on a retrospective basis back to September 1, 2011.The adoption of IAS 19 has resulted in an adjustment to the opening deficit as at September 1, 2011 to reflect previously unrecognized past service costs.Additionally, the comparative figures in the audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012 have been revised as illustrated in the tables below to reflect the new standard. The amended standard also clarifies when an employer offers voluntary termination benefits that the obligating event under such termination benefits is deemed to have occurred when an entity can no longer withdraw the offer.This resulted in a decrease to restructuring and other items of $10.5 million in the three months ended May 31, 2013 and a corresponding increase to restructuring and other items of $10.5 million in the three months ended August 31, 2013. 10 The following tables provide the impact of the IAS 19 changes described above on the comparative financial information in the audited consolidated financial statements for the years ended August 31, 2014, 2013 and 2012. Effect on comprehensive loss attributable to equity holders of the Company Net loss attributable to equity holders of the Company as previously reported ) ) IAS 19 amendments increasing reported net loss Compensation ) ) Net financing expense relating to employee benefit plans ) ) Net earnings from discontinued operations, net of tax of nil - ) Total IAS 19 amendments increasing reported net loss ) ) Net loss attributable to equity holders of the Company revised (1) ) ) Comprehensive loss attributable to equity holders of the Company as previously reported ) ) IAS 19 amendments decreasing reported comprehensive income Impact of IAS 19 amendments to net loss ) ) Net actuarial gains on employee benefits Net actuarial losses on employee benefits net of tax of nil - Total IAS 19 amendments decreasing reported comprehensive loss Comprehensive loss attributable to equity holders of the Company revised ) ) (1) These adjustments increased basic and diluted net loss per share attributable to equity holders of the Company for the years ended August 31, 2013 and 2012 by $0.16 per share and $0.07 per share, respectively. Effect on the consolidated statements of financial position Increase August 31, August 31, September 1, Other non-current liabilities Deficit 11 The following table provides our fiscal 2013 quarterly and full year consolidated statements of operations, revised for the adoption of IAS 19: Fiscal 2013 (revised) Q1 Q2 Q3 Q4 Total Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, impairment and restructuring Depreciation Amortization Impairments - - Restructuring and other items Operating income (loss) Interest expense Net financing expense relating to employee benefit plans (Gain) loss on disposal of property and equipment and intangible assets ) Loss on derivative financial instruments Foreign currency exchange losses Earnings (loss) before income taxes ) Provision for income taxes - Net earnings (loss) attributable to equity holders of the Company ) 12 Operating Results Postmedia’s operating results for the three months ended August 31, 2014 as compared to the three months ended August 31, 2013 (revised) (1) Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, and restructuring Depreciation Amortization Impairments - Restructuring and other items Operating loss ) ) Interest expense Net financing expense relating to employee benefit plans Gain on disposal of property and equipment and intangible assets ) ) Loss on derivative financial instruments Foreign currency exchange losses Loss before income taxes ) ) Provision for income taxes - - Net loss attributable to equity holders of the Company ) ) (1) See “Other Factors – Changes in accounting policies”. Revenue Print advertising Print advertising revenue decreased $19.8 million, or 21.0%, to $74.2 million for the three months ended August 31, 2014, as compared to the same period in the prior year.A decrease was experienced in all of our major categories of print advertising revenue, including decreases from national advertising of 25.4%, retail advertising of 24.4%, classified advertising of 23.5%, and insert advertising of 3.6%. The total print advertising linage and average line rate decreased 21.3% and 4.3%, respectively, during the three months ended August 31, 2014, as compared to the same period in the prior year. Print circulation Print circulation revenue decreased $1.4 million, or 2.7%, to $48.0 million for the three months ended August 31, 2014 as compared to the same period in the prior year.Paid circulation volume decreased 5.5% during this period, as compared to the same period in the prior year, but this volume decrease was largely offset by price increases. 13 Digital Digital revenue decreased $1.1 million, or 5.3% to $20.3 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decline in digital revenue is primarily a result of decreases in digital classified revenue of $0.7 million and national digital advertising revenue of $0.6 million, partially offset by an increase in digital circulation revenue of $0.2 million. Other Other revenue decreased $0.2 million, or 5.2%, to $4.3 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decline in other revenue is primarily a result of declines in commercial printing revenue. Expenses Compensation Compensation expenses decreased $11.2 million, or 15.2%, to $62.6 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decrease is primarily due to lower salary and benefits expense of $7.7 million as a result of a reduction in employees due to the Transformation Program initiative, a decrease in short-term incentive plan awards of $1.7 million and a decrease of $1.6 million in employee benefit plan expense as a result of an increase in the discount rate used to measure the employee benefit plan cost of our defined benefit pension plans. Newsprint Newsprint expenses decreased $2.1 million, or 24.2%, to $6.7 million for the three months ended August 31, 2014, as compared to the same period in the prior year.Newsprint expense decreases are primarily a result of consumption decreases of 20.5% due to continued usage reduction efforts including reduced newspaper sizes and lower newspaper circulation volumes, combined with a decrease in newsprint cost per tonne of 4.7%.Newsprint expenses include newsprint purchased for production at both our owned and outsourced production facilities. Distribution Distribution expenses decreased $1.0 million, or 3.9%, to $24.8 million for the three months ended August 31, 2014, as compared to the same period in the prior year.Decreases in distribution expenses are primarily a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Production Production expenses increased $2.9 million, or 44.9%, to $9.4 million for the three months ended August 31, 2014, as compared to the same period in the prior year. Increases in production expenses are primarily a result of the outsourced newspaper production described earlier in “’Recent Developments”. Other operating Other operating expenses decreased $3.7 million, or 11.7%, to $27.7 million for the three months ended August 31, 2014, as compared to the same period in the prior year.Other operating expense decreases are as a result of ongoing cost savings initiatives. 14 Operating income before depreciation, amortization, impairment and restructuring Operating income before depreciation, amortization, impairment and restructuring decreased $7.4 million, or 32.1%, to $15.7 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decrease relates to decreases in revenue, partially offset by decreases in expenses as discussed above. Depreciation Depreciation expense increased $16.7 million to $26.3 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The increase relates primarily to a change in the estimate of the useful lives of the production assets of our Vancouver newspapers, which include both the The Vancouver Sun and The Province, and the Montreal Gazette as a result of outsourced newspaper production. Amortization Amortization expense decreased $1.1 million, or 10.5%, to $9.5 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decrease relates primarily to software that has been fully amortized. Impairments We completed our annual impairment testing of goodwill and indefinite life intangible assets as at May 31, 2014, and during the three months ended August 31, 2014, there were no impairments recorded. During the three months ended August 31, 2013, we completed our annual impairment testing of goodwill and indefinite life intangible assets as at June 30, 2013. As a result of the impairment analysis we recorded an impairment loss of $6.1 million which consisted of $2.5 million related to indefinite life intangible assets and $3.6 million related to property and equipment. The impairments were as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market. Restructuring and other items Restructuring and other items expense decreased $13.3 million to $7.9 million for the three months ended August 31, 2014 as compared to the same period in the prior year.Restructuring and other items expense for the three months ended August 31, 2014 consists of severance costs of $6.2 million, which include both involuntary terminations and voluntary buyouts, and acquisition costs of $1.7 million related to the Sun Acquistion described earlier in “Recent Developments”.Restructuring and other items expense for the three months ended August 31, 2013 consisted of $21.3 million of severance costs, which included both involuntary terminations and voluntary buyouts. Operating loss Operating loss was $28.1 million for the three months ended August 31, 2014, as compared to $24.5 million for the same period in the prior year.The increase relates primarily to decreased operating income before depreciation, amortization, impairment and restructuring, and increased depreciation expense, partially offset by a decrease in restructuring and other items, all as discussed above. 15 Interest expense Interest expense decreased $0.4 million to $14.8 million for the three months ended August 31, 2014, as compared to the same period in the prior year. Interest expense primarily relates to interest on our long-term debt that is recognized using the effective interest rate method, which amortizes the initial debt issuance costs and includes both cash and non-cash interest. The decrease in interest expense relates to a decrease in cash interest of $0.8 million due to lower outstanding First-Lien Notes, partially offset by an increase in non-cash interest expense of $0.4 million during the three months ended August 31, 2014, as compared to the same period in the prior year. Net financing expense relating to employee benefit plans Net financing expense relating to employee benefit plans decreased $0.5 million to $1.4 million for the three months ended August 31, 2014, as compared to the same period in the prior year.The decrease relates primarily to a reduction in our employee benefit plan liabilities. Gain on disposal of property and equipment During the three months ended August 31, 2014 we disposed of property and equipment and realized a nominal gain.During the three months ended August 31, 2013, we disposed of property and equipment and intangible assets and realized a nominal gain. Loss on derivative financial instruments Loss on derivative financial instruments for the three months ended August 31, 2014 was $2.4 million as compared to $4.7 million during the same period in the prior year.The losses relate to the change in fair value of our variable prepayment option embedded derivatives on the First-Lien Notes and 12.5% Senior Secured Notes due 2017 (“Second-Lien Notes”). Foreign currency exchange losses Foreign currency exchange losses for the three months ended August 31, 2014 were $3.1 million as compared to $1.8 million during the same period in the prior year.Foreign currency exchange losses consist primarily of unrealized losses related to the non-swapped portion of the Second-Lien Notes. On July 15, 2014 the foreign currency interest rate swap with a notional amount of US$167.5 million related to the Second-Lien Notes matured, exposing us to foreign currency gains and losses on the entire US$268.6 million of Second-Lien Notes outstanding.. Loss before income taxes Loss before income taxes for the three months ended August 31, 2014 was $49.8 million, as compared to $47.9 million for the same period in the prior year.The increase in loss before income taxes is primarily the result of increased operating loss, partially offset by a decrease in losses on derivative financial instruments, both as discussed above. Provision for income taxes We have not recorded a current or deferred tax expense or recovery for the three months ended August 31, 2014 or 2013.Current taxes payable or recoverable result in a decrease or increase, respectively, to our tax loss carryforward balances.The cumulative tax loss carryforward balances have not been recognized as a net deferred tax asset on the consolidated statement of financial position. Net loss attributable to equity holders of the Company Net loss for the three months ended August 31, 2014 was $49.8 million as compared to $47.9 million for the same period in the prior year, as a result of the factors described above in loss before income taxes. 16 Operating Results Postmedia’s operating results for the year ended August 31, 2014 as compared to the year ended August 31, 2013 (revised) (1) Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, impairment and restructuring Depreciation Amortization Impairments - Restructuring and other items Operating loss ) ) Interest expense Net financing expense relating to employee benefit plans Gain on disposal of property and equipment and intangible assets ) ) (Gain) loss on derivative financial instruments ) Foreign currency exchange losses Loss before income taxes ) ) Provision for income taxes - - Net loss attributable to equity holders of the Company ) ) (1) See “Other Factors – Changes in accounting policies”. Revenue Print advertising Print advertising revenue decreased $70.1 million, or 15.7%, to $375.5 million for the year ended August 31, 2014, as compared to the same period in the prior year.A decrease was experienced in all of our major categories of print advertising revenue, including decreases from national advertising of 16.7%, retail advertising of 18.9%, classified advertising of 22.2%, and insert advertising of 1.1%. The total print advertising linage and average line rate decreased 15.6% and 3.5%, respectively, during the year ended August 31, 2014, as compared to the same period in the prior year. Print circulation Print circulation revenue decreased $1.7 million, or 0.9%, to $194.2 million for the year ended August 31, 2014 as compared to the same period in the prior year.Paid circulation volume decreased 9.9% during this period, as compared to the same period in the prior year, but this volume decrease was largely offset by price increases. 17 Digital Digital revenue decreased $3.6 million, or 3.9%, to $88.0 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decline in digital revenue is primarily a result of decreases in local digital advertising revenue of $1.2 million, digital classified revenue of $2.4 million and national digital advertising revenue of $1.4 million, partially offset by an increase in digital circulation revenue of $1.4 million. Other Other revenue decreased $1.9 million, or 10.4%, to $16.6 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decline in other revenue is primarily a result of declines in commercial printing revenue. Expenses Compensation Compensation expenses decreased $40.1 million, or 12.5%, to $281.1 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decrease is primarily due to lower salary and benefits expense of $35.8 million as a result of a reduction in employees due to the Transformation Program initiatives, a decrease in short-term incentive plan awards of $2.5 million and a decrease of $2.0 million in employee benefit plan expense as a result of an increase in the discount rate used to measure the employee benefit plan cost of our defined benefit pension plans. Newsprint Newsprint expenses decreased $10.1 million, or 24.8%, to $30.8 million for the year ended August 31, 2014, as compared to the same period in the prior year.Newsprint expense decreases are primarily a result of consumption decreases of 22.2% due to continued usage reduction efforts including reduced newspaper sizes and lower newspaper circulation volumes, combined with a decrease in newsprint cost per tonne of 3.3%.Newsprint expenses include newsprint purchased for production at both our owned and outsourced production facilities. Distribution Distribution expenses decreased $6.1 million, or 5.7%, to $101.8 million for the year ended August 31, 2014, as compared to the same period in the prior year.Decreases in distribution expenses are primarily a result of a reduction in newspaper circulation volumes and cost reduction initiatives. Production Production expenses increased $9.4 million, or 33.3%, to $37.7 million for the year ended August 31, 2014, as compared to the same period in the prior year. Production expenses increased as a result of the outsourced newspaper production described earlier in “Recent Developments”. Other operating Other operating expenses decreased $9.9 million, or 8.0%, to $113.4 million for the year ended August 31, 2014, as compared to the same period in the prior year. Other operating expense decreases are as a result of ongoing cost savings initiatives. 18 Operating income before depreciation, amortization, impairment and restructuring Operating income before depreciation, amortization, impairment and restructuring decreased $20.4 million, or 15.7%, to $109.5 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decrease relates to decreases in revenue, partially offset by decreases in expenses as discussed above. Depreciation Depreciation expense increased $36.7 million to $66.6 million for the year ended August 31, 2014, as compared to the same period in the prior year.The increase relates primarily to a change in the estimate of the useful lives of the production assets of our Vancouver newspapers, which includes both The Vancouver Sun and The Province, and the Montreal Gazette as a result of outsourced newspaper production. Amortization Amortization expense decreased $4.2 million, or 9.8%, to $39.1 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decrease relates primarily to software that has been fully amortized. Impairments During the year ended August 31, 2014, we completed our annual impairment testing of goodwill and indefinite life intangible assets as at May 31, 2014 and there were no impairments recorded. During the year ended August 31, 2013 as a result of interim and annual impairment testing of our goodwill and indefinite life intangible assets we recorded an impairment loss of $93.9 million which consisted of $73.9 million related to goodwill, $16.4 million related to indefinite life intangible assets and $3.6 million related to property and equipment.The impairments were as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market.In addition, during the year ended August 31, 2013, we recorded an impairment loss of $6.1 million with respect to a production facility upon reclassification of the asset from property and equipment to asset held-for-sale. Restructuring and other items Restructuring and other items expense increased $5.1 million, or 15.0%, to $39.3 million for the year ended August 31, 2014 as compared to the same period in the prior year.Restructuring and other items expense for the year ended August 31, 2014 consists of severance costs of $37.6 million, which include both involuntary terminations and voluntary buyouts, and acquisition costs of $1.7 million related to the Sun Acquisition described earlier in “Recent Developments”. Restructuring and other items expense for the year ended August 31, 2013 includes an expense of $2.3 million related to changes made to an employee benefit plan as a result of an arbitrator’s ruling.Additionally, included in restructuring and other items is $31.9 million of severance costs, which include both involuntary terminations and voluntary buyouts. Operating loss Operating loss was $35.5 million for the year ended August 31, 2014, as compared to $77.5 million for the same period in the prior year.The decrease relates primarily to impairments recorded in the year ended August 31, 2013, partially offset by decreased operating income before depreciation, amortization, impairment and restructuring, and increased depreciation and restructuring expenses, all as discussed above. 19 Interest expense Interest expense increased by a nominal amount, to $61.9 million for the year ended August 31, 2014, as compared to the same period in the prior year.Interest expense primarily relates to interest on our long-term debt that is recognized using the effective interest rate method, which amortizes the initial debt issuance costs and includes both cash and non-cash interest.The increase in interest expense relates to an increase in non-cash interest expense of $1.5 million during the year ended August 31, 2014, as compared to the same period in the prior year, offset by a decrease in cash interest of $1.5 million due to lower outstanding First-Lien Notes. Net financing expense relating to employee benefit plans Net financing expense relating to employee benefit plans decreased $1.8 million to $5.6 million for the year ended August 31, 2014, as compared to the same period in the prior year.The decrease relates primarily to a reduction in the employee benefit plan liabilities. Gain on disposal of property and equipment During the year ended August 31, 2014, we disposed of property and equipment and realized a gain of $0.3 million.During the year ended August 31, 2013, we disposed of property and equipment and intangible assets and realized a gain of $1.0 million. (Gain) loss on derivative financial instruments Gain on derivative financial instruments for the year ended August 31, 2014 was $1.6 million as compared to a loss of $7.3 million during the same period in the prior year.The gain and loss both relate to the change in fair value of our variable prepayment option embedded derivatives on the First-Lien Notes and Second-Lien Notes. Foreign currency exchange losses Foreign currency exchange losses for the year ended August 31, 2014 were $6.3 million as compared to $7.1 million during the same period in the prior year.Foreign currency exchange losses consist primarily of unrealized losses related to the non-swapped portion of the Second-Lien Notes. On July 15, 2014 the foreign currency interest rate swap with a notional amount of US$167.5 million related to the Second-Lien Notes matured, exposing us to foreign currency gains and losses on the entire US$268.6 million of Second-Lien Notes outstanding. Loss before income taxes Loss before income taxes for the year ended August 31, 2014 was $107.5 million, as compared to $160.2 million for the same period in the prior year.The decrease in loss before income taxes is primarily the result of decreased operating loss and a gain on derivative financial instruments in the year ended August 31, 2014, both as discussed above. Provision for income taxes We have not recorded a current or deferred tax expense or recovery for the year ended August 31, 2014 or 2013.Current taxes payable or recoverable result in a decrease or increase, respectively, to our tax loss carryforward balances.The cumulative tax loss carryforward balances have not been recognized as a net deferred tax asset on the consolidated statement of financial position. Net loss attributable to equity holders of the Company Net loss for the year ended August 31, 2014 was $107.5 million as compared to $160.2 million for the same period in the prior year, as a result of the factors described above in loss before income taxes. 20 Postmedia’s operating results for the year ended August 31, 2013 as compared to the year ended August 31, 2012 (revised) (1) (revised) (1) Revenues Print advertising Print circulation Digital Other Total revenues Expenses Compensation Newsprint Distribution Production Other operating Operating income before depreciation, amortization, impairment and restructuring Depreciation Amortization Impairments - Restructuring and other items Operating income (loss) ) Interest expense Loss on debt repayment - Net financing expense relating to employee benefit plans (Gain) loss on disposal of property and equipment and intangible assets ) (Gain) loss on derivative financial instruments ) Foreign currency exchange losses Loss before income taxes ) ) Provision for income taxes - - Net loss from continuing operations ) ) Net earnings from discontinued operations, net of tax of nil - Net loss attributable to equity holders of the Company ) ) (1)See “Other Factors – Changes in accounting policies”. Revenue Print advertising Print advertising revenue decreased $69.4 million, or 13.5%, to $445.5 million for the year ended August 31, 2013, as compared to the same period in the prior year.This decrease related to most of our major categories of print advertising revenue, including decreases from national advertising of 15.7%, retail advertising of 9.3%, classified advertising of 18.9%, and insert advertising of 7.3%.The total print advertising linage and average line rate decreased 9.3% and 5.9%, respectively, during the year ended August 31, 2013, as compared to the same period in the prior year. 21 Print circulation Print circulation revenue decreased $13.3 million, or 6.3%, to $195.9 million for the year ended August 31, 2013, as compared to the same period in the prior year.Net paid circulation decreased 12.7% for the year ended August 31, 2013, as compared to the same period in the prior year and was partially offset by price increases.A portion of the print circulation revenue decrease related to the implementation of initiatives which included the elimination of unprofitable publishing days and circulation. Digital Digital revenue increased $2.5 million, or 2.8%, to $91.6 million for the year ended August 31, 2013, as compared to the same period in the prior year.Growth in digital revenue was primarily a result of increases in local digital advertising revenue of $7.1 million partially offset by declines of $4.5 million in digital classified revenue. Other Other revenue decreased $0.1 million for the year ended August 31, 2013, as compared to the same period in the prior year. Expenses Compensation Compensation expenses decreased $27.4 million, or 7.9%, to $321.2 million for the year ended August 31, 2013, as compared to the same period in the prior year.This decrease was primarily due to lower salary and benefits expense of $33.8 million as a result of a reduction in employees due to the Transformation Program, partially offset by increased share-based and other long-term incentive plan compensation expense of $3.8 million as a result of changes in the share price of our Class C voting shares (“Voting Shares”) which was used to compute the fair value of our other long-term incentive plan and an increase in employee benefit plan expense of $2.3 million.Excluding non-cash share-based and other long-term incentive plan compensation expense, compensation expense decreased $31.2 million, or 8.9%. Newsprint Newsprint expenses decreased $11.7 million, or 22.3%, to $40.9 million for the year ended August 31, 2013, as compared to the same period in the prior year.Newsprint expense decreases were primarily a result of consumption decreases of 20.1% due to continued usage reduction efforts, reduced publishing days and lower newspaper circulation volumes, combined with a decrease in newsprint cost per tonne of 2.8%. Distribution Distribution expenses decreased $16.0 million, or 12.9%, to $107.9 million for the year ended August 31, 2013, as compared to the same period in the prior year.Decreases in distribution expenses were primarily a result of a reduction in newspaper circulation volumes, the elimination of unprofitable publishing days and circulation and other cost reduction initiatives. Production Production expenses decreased $1.7 million, or 5.7%, to $28.3 million for the year ended August 31, 2013, as compared to the same period in the prior year.Decreases in production expenses are primarily a result of a reduction in newspaper circulation volumes. 22 Other operating Other operating expenses decreased $9.6 million, or 7.2%, to $123.4 million for the year ended August 31, 2013, as compared to the same period in the prior year.Decreases in other operating expenses were primarily a result of ongoing cost savings initiatives.Partially offsetting these decreases were increased rent and occupancy costs associated with new property operating leases. Operating income before depreciation, amortization, impairment and restructuring Operating income before depreciation, amortization, impairment and restructuring decreased $13.9 million, or 9.7%, to $129.9 million for the year ended August 31, 2013, as compared to the same period in the prior year.The decrease related primarily to decreases in revenue, partially offset by decreases in expenses as discussed above.Excluding non-cash share-based and other long-term incentive plan compensation expense, operating income before depreciation, amortization, impairment and restructuring decreased $10.1 million, or 7.1%. Depreciation Depreciation increased $3.8 million to $30.0 million for the year ended August 31, 2013, as compared to the same period in the prior year.The increase related primarily to the change in the estimate of the useful lives of certain production assets as a result of production outsourcing arrangements. Amortization Amortization decreased $0.2 million to $43.3 million for the year ended August 31, 2013, as compared to the same period in the prior year. Impairments During the year ended August 31, 2013 as a result of interim and annual impairment testing of our goodwill and indefinite life intangible assets we recorded an impairment loss of $93.9 million which consisted of $73.9 million related to goodwill, $16.4 million related to indefinite life intangible assets and $3.6 million related to property and equipment.The impairments were as a result of lower than anticipated long-term revenue projections due to economic and structural factors including the uncertainty of the print advertising market and the rapidly evolving digital advertising market.In addition, during the year ended August 31, 2013, we recorded an impairment loss of $6.1 million with respect to a production facility upon reclassification of the asset from property and equipment to asset held-for-sale.There were no such impairments in the year ended August 31, 2012. Restructuring and other items Restructuring and other items expense for the year ended August 31, 2013 decreased $1.2 million to $34.2 million as compared to the same period in the prior year.Restructuring and other items expense for the year ended August 31, 2013 included an expense of $2.3 million related to changes made to an employee benefit plan as a result of an arbitrator’s ruling.Additionally, included in restructuring and other items was $31.9 million of severance costs, which included both involuntary terminations and voluntary buyouts.Restructuring and other items expense for the year ended August 31, 2012 consisted of $39.5 million related to severance costs, which included both involuntary terminations and voluntary buyouts and a recovery of $4.1 million which represented a curtailment gain in respect of our pension benefit plans related to such involuntary terminations and voluntary buyouts. Operating income (loss) Operating loss was $77.5 million for the year ended August 31, 2013, compared to operating income of $38.8 million for the same period in the prior year, primarily as a result of decreased operating income before depreciation, amortization, impairment and restructuring, increased depreciation and the impairments recorded in the year ended August 31, 2013, all as discussed above. 23 Interest expense Interest expense decreased $3.5 million to $61.9 million for the year ended August 31, 2013, as compared to the same period in the prior year.Interest expense primarily related to interest on our long-term debt that was recognized using the effective interest rate method which amortized the initial debt issuance costs and included both cash and non-cash interest.The decrease in interest expense for the year ended August 31, 2013 related to decreases in interest expense due to lower debt levels as compared to the same period in the prior year, partially offset by an increase in the effective interest rate as a result of the refinancing on August 16, 2012.Cash interest expense decreased $1.6 million during the year ended August 31, 2013, as compared to the same period in the prior year, due to reduced hedging on the Second-Lien Notes and lower debt levels, partially offset by an increase in the interest rate on first-lien debt as a result of the refinancing completed in August 2012. Loss on debt repayment During the year ended August 31, 2012, we recorded a non-cash loss on debt repayment of $9.2 million representing unamortized discounts and financing fees related to the repayment of the then outstanding Senior Secured Term Loan Credit Facility (“Term Loan Facility”).There were no such losses in the year ended August 31, 2013. Net financing expense relating to employee benefit plans Net financing expense relating to employee benefit plans increased $1.8 million to $7.5 million for the year ended August 31, 2013, as compared to the same period in the prior year.The increase relates primarily to an increase in the employee benefit plan liabilities. (Gain) loss on disposal of property and equipment and intangible assets During the year ended August 31, 2013, we disposed of property and equipment and intangible assets and realized a net gain of $1.0 million.During the year ended August 31, 2012, we disposed of property and equipment and intangible assets and realized a loss of $0.3 million. (Gain) loss on derivative financial instruments Loss on derivative financial instruments for the year ended August 31, 2013 was $7.3 million as compared to a gain of $8.6 million during the same period in the prior year.The loss for the year ended August 31, 2013 related to the change in fair value of our variable prepayment option embedded derivatives on the First-Lien Notes and Second-Lien Notes.The gain for the year ended August 31, 2012 included a gain of $13.4 million which occurred prior to the settlement of a fair value swap that was not designated as a hedge, gains of $9.6 million related to the variable prepayment option embedded derivatives on the First-Lien Notes and Second-Lien Notes, partially offset by a loss of $1.9 million related to the settlement of cash flow swaps designated as hedges for cash consideration of $1.3 million, a realized loss of $0.8 million which represents a payment made to amend the terms of cash flow swap designated as a hedge, a realized loss of $8.8 million related to the settlement of the fair value swap not designated as a hedge and net cash outflows of $2.8 million related to contractual cash interest settlements on a fair value swap not designated as a hedge. 24 Foreign currency exchange losses Foreign currency exchange losses for the year ended August 31, 2013 were $7.1 million as compared to $6.4 million during the same period in the prior year.On August 16, 2012 we repaid our Term Loan Facility in its entirety, which was denominated in US dollars, and replaced it with the First-Lien Notes which are denominated in Canadian dollars, thereby permanently reducing our exposure to foreign currency fluctuations on a significant portion of our long-term debt.In September 2012, we settled a notional amount of US$97.5 million of the foreign currency interest rate swap designated as a cash flow hedge thereby increasing our exposure to foreign currency fluctuations on the non-swapped portion of the Second-Lien Notes from US$3.6 million to US$101.1 million.For the year ended August 31, 2013 foreign currency exchange losses consisted primarily of unrealized losses of $6.8 million related to the non-swapped portion of the Second-Lien Notes.For the year ended August 31, 2012 foreign currency exchange losses consisted primarily of net realized losses of $6.3 million related to repayments of the Term Loan Facility and realized losses of $0.8 million on contractual principal settlements on the foreign currency interest rate swap not designated as a hedge, partially offset by unrealized gains of $0.5 million related to the non-swapped portion of the Second-Lien Notes. Loss before income taxes Loss before income taxes was $160.2 million for the year ended August 31, 2013, as compared to $39.6 million for the same period in the prior year.The increase in loss before income taxes was primarily the result of operating losses as discussed above. Provision for income taxes We have not recorded a current or deferred tax expense or recovery for the year ended August 31, 2013 and 2012.Current taxes payable or recoverable result in a decrease or increase, respectively, to our tax loss carryforward balances.The cumulative tax loss carryforward balances have not been recognized as a net deferred tax asset on the statement of financial position. Net loss from continuing operations Net loss from continuing operations was $160.2 million for the year ended August 31, 2013, as compared to $39.6 million for the same period in the prior year, as a result of the factors described above in loss before income taxes. Net earnings from discontinued operations We completed the sale of substantially all of the assets and liabilities of the Lower Mainland Publishing Group, the Victoria Times Colonist and the Vancouver Island Newspaper Group (the “Disposed Properties”) on November 30, 2011, and as a result there were no discontinued operations for the year ended August 31, 2013.Net earnings from discontinued operations for the year ended August 31, 2012 was $13.5 million and included a $17.1 million gain on sale of discontinued operations and an allocation of $6.4 million of interest expense representing an acceleration of debt issuance costs related to the debt repayment made with the net proceeds from the sale. Net loss attributable to equity holders of the Company Net loss for the year ended August 31, 2013 was $160.2 million as compared to $26.0 million for the same period in the prior year.The decrease is due to an increase in the net loss from continuing operations and no net earnings from discontinued operations, both as discussed above. 25 Consolidated quarterly financial information Fiscal 2014 Fiscal 2013 ($ in thousands of Canadian dollars, except per share information) Q4 Q3 Q2 Q1 Q4 Q3 Q2 Q1 revised (1) Total revenues Net earnings (loss) attributible to equity holders of the Company ) Basic $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ Diluted $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ Cash flows from operating activities ) ) (1)See “Other Factors – Changes in accounting policies”. Liquidity and capital resources Our principal uses of funds are for working capital requirements, debt servicing and capital expenditures. Based on our current and anticipated level of operations, we believe that our cash on hand, cash flows from operations and available borrowings under our New ABL Facility will enable us to meet our working capital, capital expenditure, debt servicing and other funding requirements.However, our ability to fund our working capital needs, debt servicing and other obligations depends on our future operating performance and cash flows.There are a number of factors which may adversely affect our operating performance and our ability to meet these obligations. See “Key Factors Affecting Operating Results”.Our cash flows from operating activities may be impacted by, among other things, the overall strength of the economy, competition from digital media and other forms of media as well as competition from alternative emerging technologies. In addition, in recent years there has been a growing shift in advertising dollars from newspaper advertising to other advertising formats, particularly online and other digital platforms such as search and social media websites.Although we expect to fund our capital needs with our available cash, cash generated from operations and available borrowings under the New ABL Facility, our indebtedness could adversely affect our financial condition and prevent us from fulfilling our obligations under our debt agreements. See “Risk Factor - We may not be able to refinance our New ABL Facility on attractive terms, or at all”. As part of our annual budgeting process, management projects capital expenditures for the forthcoming fiscal year. Each project is subject to a detailed review on a case by case basis prior to approval. Investment projects must achieve an acceptable return on investment and generally are expected to demonstrate a payback period of no more than three years. In certain instances where there are strategic considerations, a longer timeframe may be considered.For the year ending August 31, 2015, we expect our major non-operating cash requirements to include discretionary capital expenditures of approximately $15 million and contractual principal repayments of long-term debt to total $12.5 million, which does not include the proceeds from certain potential asset sales not included in the completion of the Rights Offering, which will be used to make an offer to redeem an equal amount of First-Lien Notes. 26 Sources of Cash Cash flows from operating activities Our principal sources of liquidity are cash flows from operating activities.For the three months and year ended August 31, 2014, our cash flows from operating activities were outflows of $16.6 million and inflows of $15.2 million, respectively (2013 – outflows of $11.6 million and inflows of $38.3 million, respectively) (year ended August 31, 2012 – inflows of $42.5 million).Cash flows from operating activities decreased $5.0 million for the three months ended August 31, 2014, as compared to the same period in the prior year due to a decrease in operating income before depreciation, amortization, impairment and restructuring, as well as increased restructuring payments of $4.3 million. Partially offsetting these items was a net cash receipt of $6.1 million on the settlement of a foreign currency interest rate swap designated as a cash flow hedge in the three months ended August 31, 2014.Cash flows from operating activities decreased $23.1 million for the year ended August 31, 2014, as compared to the same period in the prior year due to a decrease in operating income before depreciation, amortization, impairment and restructuring as well as increased restructuring payments of $13.9 million.Partially offsetting these items was a net cash receipt on of $6.1 million on the settlement of a foreign currency interest rate swap designated as a cash flow hedge in the year ended August 31, 2014 as compared to a net cash payment of $9.0 million on the settlement of a foreign currency interest rate swap designated as a cash flow hedge in the year ended August 31, 2013. Cash flows from operating activities decreased $4.2 million for the year ended August 31, 2013, as compared to the same period in the prior year due to a decrease in operating income before depreciation, amortization, impairment and restructuring and the settlement of the foreign currency interest rate swap designated as a cash flow hedge offset by lower funding obligations on our employee benefit plans. As at August 31, 2014 we had cash of $30.5 million (August 31, 2013 - $40.8 million). Uses of Cash Cash flows from investing activities For the three months and year ended August 31, 2014, our cash flows from investing activities were outflows of $1.5 million and $13.0 million, respectively (2013 – outflows of $4.1 million and inflows of $12.4 million, respectively) (year ended August 31, 2012 – inflows of $72.4 million.The net cash outflows from investing activities during the three months ended August 31, 2014include outflows on capital expenditures related to property and equipment of $1.2 million and intangible assets of $0.3 million.The net cash outflows from investing activities during the three months ended August 31, 2013 included outflows on capital expenditures related to property and equipment of $2.1 million and intangible assets of $2.0 million.The net cash outflows from investing activities during the year ended August 31, 2014include the net proceeds received on the sale of property and equipment of $0.3 million, offset by outflows on capital expenditures related to property and equipment of $10.2 million and intangible assets of $3.1 million.The net cash inflows from investing activities during the year ended August 31, 2013, included the net proceeds received on the sale of property and equipment, intangible assets and asset held-for-sale of $25.9 million, offset by outflows on capital expenditures related to property and equipment of $7.6 million and intangible assets of $5.9 million. The net cash inflows from investing activities during the year ended August 31, 2012 included the net proceeds from the sale of the Disposed Properties of $87.3 million, offset by outflows on capital expenditures related to property and equipment of $8.2 million and intangible assets of $6.7 million. Cash flows from financing activities Cash outflows from financing activities for the three months and year ended August 31, 2014, were nil and $12.5 million, respectively (2013 – nil and $32.2 million, respectively) (year ended August 31, 2012 – outflows of $103.2 million), and were related to our indebtedness as discussed below. 27 Indebtedness As of August 31, 2014, we have $205.5 million First-Lien Notes and US$268.6 million Second-Lien Notes outstanding (August 31, 2013 - $218.0 million and US$268.6 million, respectively) (August 31, 2012 - $250.0 million and US$268.6 million, respectively).During the three months and year ended August 31, 2014, we made contractual redemptions of nil and $12.5 million, respectively (2013 – nil and $32.0 million, respectively) , of aggregate principal amount of First-Lien Notes at par in accordance with the terms and conditions of the First-Lien Notes indenture. During the year ended August 31, 2012 we made mandatory and optional principal repayments on the Term Loan Facility of $102.0 million (US$100.0 million), which included the required repayment due to the sale of the Disposed Properties, as discussed previously.In addition, during the year ended August 31, 2012 we repurchased and retired US$6.4 million of the Second-Lien Notes for total cash consideration of $6.3 million (US$6.2 million). The following tables set out the principal and carrying amount of our long-term debt outstanding as at August 31, 2014 and August 31, 2013. On July 15, 2014, the foreign currency interest rate swap related to the Second-Lien Notes matured as a result as at August 31, 2014, our US dollar debt has been translated to the Canadian equivalent based on the foreign exchange rate on August 31, 2014 of US$1:$1.0873.As at August 31, 2013, the first column of the table translates, where applicable, our US dollar debt to the Canadian equivalent based on foreign exchange rates specified in our foreign currency swap agreements for swapped debt and at the closing foreign exchange rate as at August 31, 2013 of US$1:$1.053 for our non-swapped debt. August 31, 2014 ($ in thousands of Canadian dollars) Principal Outstanding (US$ Debt translated at swapped or period end rates) Principal Outstanding (US$ Debt translated at period end exchange rates) Financing fees, discounts and other Carrying Value First-Lien Notes (CDN$205.5M) Second-Lien Notes (US$268.6M) August 31, 2013 ($ in thousands of Canadian dollars) Principal Outstanding (US$ Debt translated at swapped or period end rates) Principal Outstanding (US$ Debt translated at period end exchange rates) Financing fees, discounts and other Carrying
